Citation Nr: 0826942	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  04-17 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals, fracture of T4 with internal fixation (mid back 
disability).

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals, dislocation of right wrist with arthritis (right 
wrist disability).

3.  Entitlement to a compensable evaluation for residuals of 
open reduction with fixation, left elbow (left elbow 
disability).

4.  Entitlement to service connection for  herniated disc, 
lumbar spine, L4-L5 (low back disability).

5.  Entitlement to service connection for loss of sphincter 
control.

6.  Entitlement to service connection for depression, to 
include as secondary to service-connected disabilities.  

7.  Entitlement to service connection for numbness of toes on 
left foot, to include as secondary to low back disability.

8.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
August 1987.  

This case come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the RO that 
denied the veteran's claims.  The veteran filed a timely 
appeal of these determinations to the Board.  

In April 2008, the veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Acting Veteran's Law Judge at the RO.  A transcript of these 
proceedings has been associated with the veteran's claims 
file.  At the hearing additional evidence was submitted, 
accompanied by a waiver of RO consideration.  This evidence 
will be considered by the Board in reviewing the veteran's 
claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.  

In his April 2008 testimony before the Board, the veteran set 
forth arguments indicating that his service-connected 
disabilities are worse than they were at the time of his most 
recent VA examination in August 2005.  Because the veteran 
has testified that his conditions have worsened, and in view 
of the length of time that has passed, the Board concludes 
that these matters must be remanded for the veteran to 
undergo contemporaneous and thorough VA examinations.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In addition, the Board notes that a December 2001 MRI 
revealed that the veteran has central disc herniation at L4-
L5 with moderate sac compression and no nerve root 
impingement.  The veteran also testified before the Board 
that he has numbness in his left leg and left toes and that 
his left leg has given out on him occasionally.  In addition, 
the veteran testified that his treating physician indicated 
that his service-connected residuals, fracture of T4 with 
internal fixation, specifically the Harrington rod at T1-7, 
pressed on his low back and caused his current low back 
condition.  Finally, the veteran's medical treatment records 
indicate that the veteran periodically presented with 
complaints of loss of sphincter and loss of bladder control, 
possibly associated with the veteran's lumbar spine 
disability.  While the veteran has been provided VA 
examinations with respect to his service-connected 
disabilities, no VA examination has been afforded the veteran 
specifically regarding his low back disability and any 
secondary disabilities associated with it.

Based on the foregoing, the Board finds that the veteran 
should be afforded a VA examination to determine whether the 
veteran has a low back disability that is related to his 
service or his service-connected residuals, fracture of T4 
with internal fixation, and if so, whether the veteran has a 
left leg/left toe disability or a separate disability 
manifested by a loss of sphincter control related to his low 
back disability.  Pursuant to the VCAA, such an examination 
is warranted to adjudicate the veteran's claims.  See 
38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 
3.307, 3.309 (2007). 

With respect to the veteran's claim of entitlement to service 
connection for depression, the Board notes that the veteran 
was afforded a VA examination dated in August 2005, in 
connection with his claim.  The veteran was diagnosed with 
schizoaffective disorder, depressive type.  The examiner also 
opined that "it is most likely that [the veteran's] coping 
with the stress caused by his chronic back and wrist 
problems, chronic pain, and reduced physical functioning are 
contributing factors in the exacerbation and maintenance of 
his schizoaffective disorder, and more particularly his 
depressive symptoms....Therefore it is felt that it is at least 
as likely as not that [the veteran's] depressive symptoms are 
related to his aforementioned medical conditions and his 
chronic pain.  However, it is felt that it is most unlikely 
that his medical conditions have had a direct causality in 
the development of his schizoaffective disorder, per se."  

While the August 2005 examiner diagnosed the veteran with 
schizoaffective disorder, depressive type, the examiner did 
not indicate whether the veteran had a separate diagnosis of 
depression.  In this regard, the Board notes that the 
veteran's other August 2005 VA examiner indicated that the 
veteran had a diagnosis of depression that was noted to be 
contributed to significantly by his service-connected 
disabilities.  In addition, neither examiner indicated 
whether the veteran's service-connected disabilities may have 
aggravated his disorder and is so, by how much.

Based on the foregoing, the Board concludes that this matter 
should be remanded and that, upon remand, the RO should 
arrange for the veteran's claims folder to be reviewed by the 
examiner who prepared the August 2005 psychiatric examination 
report (or a suitable substitute if this examiner is 
unavailable), for the purpose of preparing an addendum that 
addresses whether the veteran has a separate diagnosis of 
depression that is related to or had its onset during 
service, or was caused by his service-connected disabilities.   
In this regard, the examiner is asked to consider the other 
August 2005 examiner's opinion that the veteran suffers from 
depression that was contributed to significantly by his 
service-connected disabilities.  The examiner should also 
offer an opinion regarding whether the veteran's current 
psychiatric disability was aggravated by his service-
connected disabilities, and if so, state an opinion, if 
possible, regarding the level of incremental increase in the 
veteran's current psychiatric disability aggravated by the 
service-connected conditions. Pursuant to the VCAA, such an 
examination is necessary to adjudicate this claim.  See 
38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c)(4).

Prior to affording the veteran VA examinations in connection 
with his claims, the veteran should also be afforded an 
opportunity to submit any additional medical records relevant 
to his claims.  In this respect, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to 
the VCAA, VA must obtain these outstanding records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

In this regard, the Board notes that at the hearing, the 
veteran testified that the veteran filed for, but was denied, 
disability benefits from the Social Security Administration.  
No records related to this application, however, have been 
associated with the veteran's claims file.  Upon remand, the 
RO should therefore contact the Social Security 
Administration and take all necessary attempts to obtain all 
records related to this application. 38 C.F.R. § 3.159.  See 
also 38 C.F.R. § 3.159(c)(2) (when attempting to obtain 
records in the custody of a Federal department or agency, 
including the Social Security Administration, VA must make as 
many requests as are necessary to obtain relevant records; VA 
will end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile).  

Also, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his service connection claims, but he was not 
provided with notice of the type of evidence necessary to 
establish his increase rating claims, his claim for 
individual unemployability, or a disability rating or 
effective date for his claims.  Upon remand therefore, the 
veteran should be given proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to include notice that 
informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

The Board also notes that, for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
42-43.  

In this case, the veteran was not provided notice that 
conforms to the requirements of Vazquez-Flores.  Upon remand, 
therefore, the RO should provide full VCAA notice as set 
forth in Vazquez-Flores in connection with his claim for 
increase rating.  

Finally, with respect to the veteran's TDIU claim, the Board 
finds that the resolution of the veteran's outstanding 
service connection and increase rating claims may impact his 
TDIU claim.  Under these circumstances, a decision by the 
Board on the veteran's TDIU claim would be premature.  See 
e.g., Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the remaining matters are REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letter 
should explain, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA 
is necessary to substantiate his claims 
of entitlement to service connection, 
increase ratings, and TDIU.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
In addition, the notice should include 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date for 
the claim addressed in this remand, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  
With regard to the increased rating 
claims, should provide notice in 
compliance with Vazquez-Flores v. Peake, 
22 Vet.App. 37 (2008) as discussed 
above.  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those whose records 
are already associated with the claims 
folder, that have treated him since 
service for his claimed disabilities.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  The RO should obtain all VA treatment 
records dated from April 2008 to the 
present and associate those records with 
the claims folder.

4.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, 
and the veteran should be informed in 
writing.  

5.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for the 
appropriate VA examinations as follows.  
The claims folder must be made available 
to each examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  All necessary 
special studies or tests, including X-
rays and range of motion studies, should 
be accomplished.  Each examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.  

Service-connected mid back disability: in 
order to determine the current severity 
of the service-connected back disability.  
(A) The examiner should identify and 
express an opinion as to the severity of 
any orthopedic manifestations (including 
decreased range of motion and the 
presence or absence of muscle spasm, 
guarding or localized tenderness, and 
their effect upon gait and spinal 
contour) of the veteran's back 
disability.  Range of motion of the back 
should be expressed in degrees and in 
relation to normal range of motion.

(b) In rendering this opinion, the 
examiner should fully describe any pain, 
weakened movement, excess fatigability, 
and incoordination present in the back.  
To the extent possible, the examiner 
should express any functional loss in 
terms of additional degrees of limited 
motion.  The examiner should also 
specifically address whether there is 
muscle spasm on extreme forward bending; 
loss of lateral spine motion, unilateral, 
in a standing position; listing of the 
whole spine to the opposite side; 
positive Goldthwaite's sign; or abnormal 
mobility on forced motion.  And the 
examiner should express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

(c) If possible, the examiner should 
state whether the back disability has 
been productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration of 
those episodes.  

(d) With respect to any neurological 
impairment, the examiner should also 
identify all neurological symptoms of 
intervertebral disc syndrome, to include 
reflex changes, characteristic pain, and 
muscle spasm, and express an opinion as 
to their severity.  Any peripheral nerve 
or nerves involved, resulting from the 
service-connected back disorder should be 
identified and described.  And any 
functional impairment of the extremities 
due to the disc disease should be 
identified.  

Right wrist and left elbow: in order to 
determine the current severity of the 
service-connected right wrist and left 
elbow disabilities.  The examiner should 
indicate the whether the veteran's left 
or right handed.   

The examiner should conduct range of 
motion studies, expressed in degrees and 
in relation to normal range of motion, of 
any affected joints, and should also 
indicate the presence of either favorable 
or unfavorable ankylosis.  Limitation of 
motion must be objectively confirmed by 
findings such as swelling, muscle spasm, 
or satisfactory evidence of painful 
motion.

Further, the examiner should fully 
describe any pain, weakened movement, 
excess fatigability, and incoordination 
present.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion.  The examiner should 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  

With respect to the veteran's left elbow 
disability, the examiner should also 
indicate whether the disability is 
productive of joint fracture, with marked 
cubitus varus or cubitus valgus deformity 
or with ununited fracture of head of 
radius, or flail joint of the elbow.  

Low back disability:  to determine 
whether the veteran has a low back 
disability and if so, whether such 
disability (i) is related to or had its 
onset during service, or within one year 
of service, (ii) whether the disability 
was caused by or is secondary to the 
veteran's service-connected residuals, 
fracture of T4 with internal fixation, 
and (iii) whether the veteran has a 
disability of the left leg or left toes, 
or a disability manifested by loss of 
sphincter control, due to or related to 
the veteran's service or a diagnosed back 
disability.  The report of examination 
should contain a detailed account of all 
manifestations of any low back, left 
leg/left toe or disability manifested by 
a loss of sphincter control found to be 
present.  

If the examiner diagnoses the veteran as 
having any of these conditions, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
likelihood) that (i) the veteran's low 
back disability had its onset in service 
or within one year of service, or whether 
this condition was caused by or is 
secondary to his service-connected 
residuals, fracture of T4 with internal 
fixation, (ii) the veteran has a left 
leg/left toe disability that had its 
onset in service or within one year of 
service, or whether this condition was 
caused by or is secondary to a service-
connected disability, including 
residuals, fracture of T4 with internal 
fixation, or a diagnosed low back 
disability, and (iii) the veteran has a 
disability manifested by loss of 
sphincter control that had its onset in 
service or within one year of service, or 
whether this condition was caused by or 
is secondary to a service-connected 
disability, including residuals, fracture 
of T4 with internal fixation, or a 
diagnosed low back disability.  In this 
regard, the examiner should comment on 
the medical records contained in the 
veteran's claims file. 

6.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiner who prepared the 
August 2005 VA examination report (or a 
suitable substitute if such examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran has a separate 
diagnosis of depression that is related 
to or had its onset during service, or 
was caused or aggravated by his service-
connected disabilities.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of 
depression found to be present.  

If the examiner diagnoses the veteran as 
having a separate diagnosis of 
depression, the examiner should offer an 
opinion as to whether the veteran's 
service-connected conditions caused the 
veteran's depression or aggravate the 
condition.  In this regard, the examiner 
is asked to consider the other August 
2005 examiner's opinion that the veteran 
suffers from depression that was 
contributed to significantly by his 
service-connected disabilities.  In 
addition, if the examiner should offer an 
opinion regarding whether the veteran has 
a diagnosed psychiatric disability that 
is aggravated by his service-connected 
disabilities and if so, the examiner 
should state an opinion, if possible, 
regarding the level of incremental 
increase in the veteran's condition 
aggravated by the service-connected 
conditions.  

7.  After completion of the foregoing, 
the RO should again review the claims.  
If any determination remains adverse, the 
veteran and his representative must be 
furnished a Supplemental Statement of the 
Case and be given an opportunity to 
submit written or other argument in 
response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



  


